IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1067
                             Filed November 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAKE SKAHILL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Monica L. Zrinyi

Witting, Judge.



      Jake Skahill appeals the district court’s entry of judgment following his

convictions of second-degree sexual abuse, lascivious acts with a child, enticing a

minor, and indecent exposure. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Heard by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                         2


VAITHESWARAN, Judge.

       The State charged Jake Skahill with second-degree sexual abuse,

lascivious acts with a child, enticing a minor, and indecent exposure. See Iowa

Code §§ 709.3(1)(b); 709.8(1)(a); 710.10(1); and 709.9(1) (2018). The district

court appointed the child a guardian ad litem. The guardian ad litem participated

extensively in the proceedings.

       The first trial ended in a mistrial. Following a second trial, the jury found

Skahill guilty of all four crimes.   The court merged the first two counts and

sentenced Skahill to concurrent prison or jail terms totaling no more than twenty-

five years.

       On appeal, Skahill contends the guardian ad litem exceeded the scope of

her statutorily authorized duties, depriving him of due process and a fair trial. In

his view, his attorney should have objected to her conduct. Alternatively, Skahill

argues that if we find the guardian ad litem’s participation statutorily authorized,

application of the statute violated due process. Skahill also asserts the district

court erred in admitting video recordings of forensic interviews with the child.

I.     Guardian Ad Litem’s Role

       Iowa Code chapter 915 contains a subchapter on “protections for children

and other special victims.”       Section 915.37(1) entitles children who are

“prosecuting witness[es]” in specified crimes, including the crimes charged here,

to have their interests “represented by a guardian ad litem at all stages of the

proceedings.” “The guardian ad litem shall be a practicing attorney and shall be

designated by the court after due consideration is given to the desires and needs

of the child and the compatibility of the child and the child’s interests with the
                                           3


prospective guardian ad litem.” Iowa Code § 915.37(1). The guardian ad litem is

to “receive notice of and may attend all depositions, hearings, and trial proceedings

to support the child and advocate for the protection of the child.” Id. The guardian

ad litem must also “file reports to the court as required by the court.” Id. However,

the guardian ad litem “shall not be allowed to separately introduce evidence or to

directly examine or cross-examine witnesses.” Id.

         Skahill contends the guardian ad litem overstepped her statutory authority

by (1) opposing a defense motion to admit certain exhibits, which “had no bearing

on the [child’s] involvement in the trial”; (2) opposing a defense motion to exclude

the videotaped forensic interviews of the child; (3) opposing the defense’s request

to have the child’s step-sister testify; (4) resisting the defense request to recall the

child for further questioning; (5) opposing the opinion testimony of the child’s step-

mother as to the child’s truthfulness; (6) cross-examining the child’s step-mother

during a proffer outside the presence of the jury, notwithstanding the

section 915.37 prohibition on “cross-examin[ing] witnesses”; (7) opposing defense

counsels’ motions to withdraw following the mistrial;         (8) resisting a defense

attorney’s second motion to withdraw and for a continuance; and (9) resisting the

defense motion for a new trial. As noted, he also challenges the statute on

constitutional grounds. Because the defense did not object to or raise these

claimed errors, Skahill raises the issue under an ineffective-assistance-of-counsel

rubric.1


1   The supreme court recently stated:
         Although the Iowa Code no longer permits claims of ineffective
         assistance of counsel to be decided on direct appeal, see 2019 Iowa
         Acts ch. 140, § 31 (to be codified at Iowa Code § 814.7 (2020)), we
                                          4


       “Ordinarily, we preserve [ineffective-assistance] claims for postconviction-

relief proceedings . . . so the defendant’s trial counsel can defend against the

charge.” State v. Thorndike, 860 N.W.2d 316, 319 (Iowa 2015) (internal citations

and quotations omitted).       We believe Skahill’s attorneys should have an

opportunity to weigh in on the guardian ad litem’s role and whether, in their view,

there was cause to object. This is particularly true where the appellate courts have

not addressed the parameters of section 915.37(1) in this context. Cf. State v.

Lopez, 872 N.W.2d 159, 177 (Iowa 2015) (addressing the definition of “prosecuting

witness” and whether section 915.37 authorized a guardian ad litem to give a

victim-impact statement on behalf of a two-year-old child); State Pub. Def. v. Iowa

Dist. Ct., 644 N.W.2d 354, 357 (Iowa 2002) (addressing payment for counsel and

stating “[t]he district court committed no legal error in interpreting section 915.37

to authorize payment for their counsel in accordance with Iowa Code sections

815.10 and .7”). We preserve Skahill’s ineffective-assistance-of-counsel claims

for a possible postconviction-relief proceeding.

II.    Admission of Child’s Pretrial Statements

       Five days after the date of the crimes denoted in the trial information, a

forensic interviewer conducted a videotaped interview with the child. Almost three-




       held in State v. Macke, that this provision “do[es] not apply to a direct
       appeal from a judgment and sentence entered before July 1, 2019.”
       933 N.W.2d 226, 228 (Iowa 2019). Because the judgment and
       sentence here were entered before July 1, 2019, we are not
       foreclosed from considering [the defendant’s] claim of ineffective
       assistance.
State v. Kuhse, 937 N.W.2d 622, 627 (Iowa 2020). The dispositional order
in Skahill’s case was filed on June 6, 2019.
                                          5


and-a-half months later, the forensic interviewer conducted a second recorded

interview.

       The State filed a motion to determine the admissibility of the recorded

interviews. The State “tentatively anticipate[d]” calling the child as a trial witness

but expressed concern that “her ability to testify” might “be inhibited by fear,

embarrassment, sadness, or other emotional affect.” The prosecutor sought a

pretrial   order   declaring   the   recordings   admissible   under    Iowa    Code

section 915.38(3).2    Skahill’s attorney initially expressed “no objections” to

admission of the recordings as long as the defense could depose the child.

Counsel later changed positions, arguing that the recordings were hearsay and,

because the child would be testifying at trial, there was “no need for the entirety of

the videos to be shown.”       The district court ruled that the recordings were

admissible under the residual hearsay exception to the hearsay rule. See Iowa R.

Evid. 5.807.

       Following the court’s ruling, the defense renewed the objection, adding that

the interviews “would be a violation of [Skahill’s] confrontation clause rights.” The

court reaffirmed the prior ruling but afforded the defense an opportunity to revisit

the issue.

       As noted, the first trial ended in a mistrial. All concerned agreed to transfer

objections, offers of proof, rulings, and motions to the second trial. During the



2
 Iowa Code section 915.38(3) states “the court may . . . admit into evidence the
recorded statements of a child . . . describing sexual contact performed with or on
the child” if they “substantially comport with [rule 5.807].” Iowa Code § 915.38(3);
see also State v. Barnard, No. 18-0757, 2019 WL 5792578, at *3 (Iowa Ct. App.
Nov. 6, 2019).
                                           6


second trial, the child testified via closed-circuit television. The defense reiterated

objections to admission of her recorded interviews. The district court stood by the

prior ruling.

       On appeal, Skahill contends the district court erred in admitting the

recordings. See State v. Veverka, 938 N.W.2d 197, 202 (Iowa 2020) (setting forth

the standard of review).3 He specifically argues the recordings were hearsay and

certain elements of the residual hearsay exception were not satisfied.

       Hearsay is “a statement that: (1) The declarant does not make while

testifying at the current trial or hearing; and (2) A party offers into evidence to prove

the truth of the matter asserted in the statement.”          Iowa R. Evid. 5.801(c).

Generally, hearsay is not admissible unless it falls within an exception to the

hearsay rule. Veverka, 938 N.W.2d at 199. The State relied on the residual

hearsay exception for admission of the recordings. That exception states:

       [A] hearsay statement is not excluded by the rule against hearsay
       even if the statement is not specifically covered by a hearsay
       exception in rule 5.803 or 5.804 [if]:
              (1) The statement has equivalent guarantees of
       trustworthiness;
              (2) It is offered as evidence of a material fact;
              (3) It is more probative on the point for which it is offered than
       any other evidence which the proponent can obtain through
       reasonable efforts; and
              (4) Admitting it will best serve the purposes of these rules and
       the interests of justice.



3 Skahill argues for an abuse-of-discretion standard of review. The supreme court
now applies an errors-of-law standard for review of hearsay rulings. See State v.
Hallum, 585 N.W.2d 249, 253–54 (Iowa 1998), overruled on other grounds by
Hallum v. Iowa, 527 U.S. 1001, 1001 (1999) (“We have on prior occasions
reviewed the admission of hearsay evidence for abuse of discretion. Recently,
however, we stated such rulings should be reviewed for correction of errors of law.”
(citations omitted)).
                                          7


Iowa R. Evid. 5.807. The Iowa Supreme Court summarized these requirements

as “trustworthiness, materiality, necessity, service of the interests of justice, and

notice.” State v. Rojas, 524 N.W.2d 659, 662–63 (Iowa 1994). Skahill challenges

the necessity and interest-of-justice requirements.

       A.     Necessity

       The necessity requirement corresponds to the third element of the residual

hearsay exception. See Iowa R. Evid. 5.807(3). Our courts have applied the

element to affirm the admission of forensic interview recordings. See Rojas, 524
N.W.2d at 662–63; State v. Neitzel, 801 N.W.2d 612, 623 (Iowa Ct. App. 2011);

State v. Barnard, No. 18-0757, 2019 WL 5792578, at *4 (Iowa Ct. App. Nov. 6,

2019) (finding admission of a forensic interview was necessary “where the witness

was unable to describe the events of her assault and her prior statement was the

most probative evidence”); State v. Heggebo, No. 17-1194, 2018 WL 6719729, at

*5 (Iowa Ct. App. Dec. 19, 2018) (finding admission of a forensic interview tape of

a four-year-old child was necessary where the child testified but could not

remember details of the abuse); State v. Olds, No. 14-0825, 2015 WL 6510298, at

*2 (Iowa Ct. App. Oct. 28, 2015) (affirming the admission of forensic interview

tapes where, by the time of trial three years after the abuse, the child “was unable

to remember anything substantive or any of the allegations she had made”).

However, the supreme court recently stressed that our precedent should not be

read to permit the “categorical admission . . . of forensic interviews of alleged child

sex abuse victims.” Veverka, 938 N.W.2d at 204. With that admonition in mind,

we examine two key opinions, Rojas, 524 N.W.2d at 662–63 and Neitzel, 801
N.W.2d at 623.
                                           8

       In Rojas, a social worker conducted a videotaped interview of a child who

alleged that she was sexually abused. 524 N.W.2d at 661. The child testified at

trial but recanted her allegations of abuse against the defendant. Id. at 662. The

supreme court concluded the child’s forensic interview constituted “the best direct

evidence implicating” the defendant, thereby satisfying the necessity requirement

of the residual hearsay exception. Id. at 663.

       In Neitzel, a young child called to testify at trial could not remember details

of the abuse alleged to have occurred three years earlier. 801 N.W.2d at 623.

concluded a “close-in-time video recitation” constituted “the most probative

evidence of the abuse that occurred.” Id.

       Under Rojas and Neitzel, recantation and loss of memory may form the

basis for admission of forensic recordings. The State concedes neither of those

circumstances are present here. We turn to the circumstances that are present.

See Veverka, 938 N.W.2d at 204 (“The admissibility of evidence . . . depends on

the unique facts and circumstances of each case.”).

       The child testified that she fell asleep on Skahill’s chest “[i]n the living room,

on the chair.” When she awoke, “[Skahill] showed [her] his private” meaning his

“wienie,” and told her to “wiggle it.” The child “indicat[ed]” as she said wiggle. She

confirmed “[it] was outside of his pants” and she saw “his skin.” The child also

testified Skahill “touched [her] . . . on [her] privates,” meaning “[i]n between [her]

legs” and touched her “under [her clothes].” The child confirmed that “she could

feel him on [her privates]” and he touched her “before [she] saw his privates.” She

responded “yeah” when asked if the touch hurt. Skahill told the child “this was

[their] secret.”
                                           9


       The child’s trial testimony closely tracked her statements during the first

forensic interview. There, she identified Skahill by his first name and told the

interviewer that she fell asleep on Skahill in the living room. She said Skahill

touched her “down here” and she pointed toward “her private.” She added that “he

put his hand in [her] pants and underwear” and “was like touching it . . . touching

the inside.” It started hurting. She said Skahill “tried making [her] touch his

privates.” In her words, “he said touch this and wiggle it up and down” and she

demonstrated the motion with her hand. She stated he wanted her to wiggle “his

wiener,” which “was sticking up” because “he took it out.” She said “he grabbed

my hand and he wanted me to do it.” She said others were upstairs at the time.

Skahill told her “this is our secret.” The child did not heed the warning and told her

mother about the abuse because “secrets like that you can’t keep.”

       There is no question the child’s “close in time” forensic interview was highly

probative on the question of whether Skahill abused her. The real question is

whether it was more probative than any other evidence the State could obtain

through reasonable efforts. See Iowa R. Evid. 5.807(3). While largely matching

her trial testimony, the child’s statements in the first forensic interview were slightly

more detailed and contextualized. See State v. Green, No. 04-0339, 2005 WL
1629993, at *2 (Iowa Ct. App. July 13, 2005) (holding “the videotaped interview

provided some responses that could not be successfully elicited from [the child]

during trial, and served to clarify and place in context other answers”). And,

although the video feed at trial allowed the jury to assess the child’s demeanor in

real time, this court has affirmed the admission of a forensic interview tape where

demeanor was a key factor. See State v. Pantaleon, No. 15-0129, 2016 WL
10


740448, at *2 (Iowa Ct. App. Feb. 24, 2016) (“Consistency of the child’s statements

and the child’s demeanor were key in assessing the child’s credibility, making the

video necessary.”).    For these reasons, we conclude the State satisfied the

necessity prong of the residual hearsay exception with respect to the first forensic

interview recording.

       The same cannot be said of the second forensic interview recording. That

interview took place months after the event, at law enforcement’s behest. The

child statements were at once broader in scope than her trial testimony and less

clear. Specifically, the interviewer questioned the child about more than the event

triggering the charges, and the child appeared to morph the events in her

responses.    We conclude the second forensic interview recording was not

necessary. For that reason, the recording was inadmissible under the residual

hearsay exception.     Accordingly, we need not address the interest-of-justice

requirement with respect to that recording.

       B.     Interest-of-Justice

       “[E]vidence serves the interests of justice where ‘[t]he appropriate showing

of reliability and necessity were made, and admitting the evidence advances the

goal of truth-seeking.’” Veverka, 938 N.W.2d at 204 (quoting Rojas, 524 N.W.2d

at 663). The goal of “truth-seeking” was served in the first forensic interview, which

documented the child’s virtually contemporaneous responses to open-ended

questions about possible abuse.

       Pantaleon presents a similar scenario—the admission of a forensic

interview recording where a child testified to abuse at trial. See 2016 WL 740448,

at *1. There, this court concluded “the other requirements for admitting the video
                                          11

were satisfied, and, consequently, the interests of justice were served.” Id. at *2.

Finding Pantaleon persuasive, we conclude the interests of justice were served by

the district court’s admission of the first forensic interview recording.

         C.    Harmless Error

         The State argues any error in the admission of the forensic interview

recordings was harmless. Where a non-constitutional error is claimed, the test for

determining whether the evidence is prejudicial and requires reversal is: “Does it

sufficiently appear that the rights of the complaining party have been injuriously

affected by the error or that [the person] has suffered a miscarriage of justice?”

State v. Sullivan, 679 N.W.2d 19, 29 (Iowa 2004) (citation omitted). “[A]dmission

of hearsay evidence over a proper objection is presumed to be prejudicial error

unless the contrary is affirmatively established.” State v. Elliott, 806 N.W.2d 660,

669 (Iowa 2011) (alteration in original) (citation omitted). The State can overcome

the presumption of prejudice if it establishes that the record contains overwhelming

evidence of the defendant’s guilt. State v. Howard, 825 N.W.2d 32, 42 (Iowa

2012).

         The jury was instructed the State would have to prove the following

elements of second-degree sexual abuse: “[T]he Defendant performed a sex act

with [the child] . . . while [the child] was under the age of 12 years.” Sex act was

defined as “[c]ontact between the finger or hand of one person and the genitalia or

anus of another person.”        Lascivious acts with a child required proof the

“[d]efendant with or without [the child’s] consent fondled or touched the pubes or

genitals of [the child]” and “did so with the specific intent to arouse or satisfy the

sexual desires of the [d]efendant or [the child],” the child being “under the age of
                                           12


14 years” and the defendant being “over the age of 18 years.” With respect to

enticing a minor, the jury was instructed the State would have to prove “the

[d]efendant enticed or attempted to entice [the child],” that he “did so with the intent

to commit sexual abuse or sexual exploitation upon [the child],” he “committed an

overt act evidencing his purpose to entice [the child]” and “[a]t the time alleged,

[the child] was a minor under the age of 13.” Indecent exposure required proof

“the [d]efendant exposed his genitals . . . to [the child] . . . with the specific intent

to arouse or satisfy the sexual desire of the [d]efendant or [the child];” the child

“was offended by the [d]efendant’s conduct” and “[t]he [d]efendant knew or

reasonably should have known that the act was offensive to [the child].”

       As discussed, the child testified Skahill touched her privates beneath her

clothes. The child’s mother corroborated her testimony, stating the child told her

“she was getting touched by [Skahill] . . . that he was touching her insides.” The

child’s testimony that Skahill removed his penis from his pants and tried to make

her touch his penis was also corroborated by her mother, who testified the child

told her Skahill “wanted her to put her hand on it.” The child additionally testified

Skahill told the child to keep the episode a secret, an assertion that placed her in

fear that “he was going to hurt [her] if [she] told anyone.” She avoided Skahill after

the episode.

       A physician employed by a child protective center examined the child shortly

after the event and prepared a report documenting the child’s assertion that Skahill

“touched her with his hand on her private.” The physician testified that the child

reported redness or soreness in her private area when Skahill touched her.

Although the physician stated the seven-year-old child “had a normal examination,”
                                         13


with “no evidence of any injuries . . . that day,” she acknowledged documentation

of an injury when the child was seen in the emergency department a day earlier.

Specifically, the emergency department reported a “[s]hort linear mucosal wound

inferior and to the left of the urethral opening.”      The child protective center

physician testified it was “not uncommon” for an injury in the genital area to have

healed by the time she examined a child.

       A nurse who treated the child similarly reported that the child told her Skahill

“touched” her and “tried making [her] touch his privates.”

       We conclude the evidence supporting the findings of guilt was

overwhelming.     Accordingly, even if the admission of the forensic interview

recordings was erroneous, the admission amounted to harmless error. In light of

our conclusion, we need not address the State’s alternative argument that the

recordings were admissible under the medical-diagnosis-and-treatment exception

to the hearsay rule.

       We affirm Skahill’s judgment and sentence.

       AFFIRMED.